Title: To Alexander Hamilton from John Jay, 29 December 1792
From: Jay, John
To: Hamilton, Alexander



New York 29 Decr. 1792
Dear Sir

On my Return this Evening from Rye, I found your Letter of the 18 Inst: at my House.
It is not difficult to perceive that your Situation is unpleasant; and it is easy to predict that your Enemies will endeavour to render it still more so. The Thorns they strew in your way, will (if you please) hereafter blossom, and furnish Garlands to decorate your administration. Resolve not to be driven from your Station; & as your Situation must it seems be militant, act accordingly. Envy will tell Posterity that your Difficulties from the State of Things, were inconsiderable, compared with the great, growing and untouched Resources of the Nation. Your Difficulties from persons and Parties, will by Time be carried out of Sight, unless you prevent it—no other person will possess sufficient facts & Details to do full Justice to the Subject; and I think your Reputation points to the Expediency of memoirs. You want Time, it is true—but few of us know how much Time we can find when we set about it.
Had not your Letter come from the Post office, I should suspect it had been opened. The Wafer looked very much like it. Such Letters should be sealed with wax, impressed with your Seal.
I rejoice with you in the Re-Election of Mr. adams—it has relieved my mind from much Inquietude—it is a great Point gained, but the unceasing Industry and arts of the Anti’s, render Perseverance, union, and constant Efforts necessary.
Be so good as to forward the enclosed. Adieu my Dr Sir 
yours sincerely

John Jay
Col. Hamilton

